Exhibit 10.1

 

March 4, 2019

 

Mr. Robert Iger

Chief Executive Officer and Chairman

The Walt Disney Company

500 S. Buena Vista Avenue

Burbank, CA

 

Amendment to Amended and Restated Employment Agreement

Dated as of October 6, 2011, as amended

 

This letter amends your Amended and Restated Employment Agreement, dated
October 6, 2011, as amended by letters dated July 1, 2013, October 2, 2014,
March 22, 2017, December 13, 2017 and November 30, 2018 (as amended, the
“Agreement”), in the manner specified below to reverse or substantially reduce
certain increases in your annual compensation that were scheduled to take effect
on the date on which occurs the closing (the “Transaction Closing Date”) of the
transaction (the “Transaction”) contemplated by the Agreement and Plan of
Merger, dated December 13, 2017, among Twenty-First Century Fox, Inc., the
Company, TWC Merger Enterprises 2 Corp., and TWC Merger Enterprises 1, LLC (the
“Transaction Agreement”).

 

1.                                      Following the Transaction Closing Date,
your Base Salary under Section 3(a) of the Agreement will continue to be
$3,000,000 per annum, the annual base salary currently in effect.

 

2.                                      Following the Transaction Closing Date,
your target annual incentive bonus opportunity under Section 3(b) of the
Agreement will continue to be $12,000,000, the target annual incentive bonus
opportunity currently in effect, a reduction of $8,000,000 from the target
annual incentive bonus opportunity that would have applied following the
Transaction Closing Date under the amendment to the Agreement entered into
December 13, 2017.

 

3.                                      Effective for each fiscal year
commencing immediately following the Transaction Closing Date, the target award
grant value under Section 3(c) of the Agreement shall be $20,000,000, a
reduction of $5,000,000 from the target annual long-term incentive award
opportunity that would have applied following the Transaction Closing Date under
the amendment to the Agreement entered into December 13, 2017.  The target award
grant value under Section 3(c) of the Agreement for the fiscal year in which the
Transaction Closing Date occurs shall be adjusted such that the target for such
fiscal year shall be the sum of (i) the currently effective target award grant
value, prorated for the portion of such fiscal year through and including the
Transaction Closing Date, and (ii) $20,000,000, pro-rated for the portion of
such fiscal following the Transaction Closing Date.  To the extent necessary to
effect the adjustment described in the immediately preceding sentence, the
Company shall make additional equity grants as shall be appropriate as promptly
as practicable following the Transaction Closing Date, and such additional
equity shall have the same performance conditions and vesting dates as applied
to the awards granted earlier in such fiscal year in which the Transaction
Closing Date occurs.  The terms and conditions with respect to the awards
granted under this paragraph 3 following the Transaction Closing Date shall be
the same in all material respects to the terms and conditions as are applicable

 

--------------------------------------------------------------------------------



 

to the awards granted to you for the 2017 fiscal year.  For the avoidance of
doubt, the provisions contained in Section 3(c) of the Agreement shall apply
with respect to the awards under this paragraph 3 mutatis mutandis.

 

4.                                      Except as specified above, the Agreement
shall otherwise continue in accordance with its terms and, in the event of any
conflict between the terms contained herein and the Agreement, the terms
contained herein shall govern.  Defined terms used, but not defined, in this
letter have the meanings ascribed thereto in the Agreement.

 

If you agree that the foregoing sets forth our full understanding regarding the
amendment of the Agreement, please evidence your agreement and acceptance by
counter-signing two copies of this letter where indicated below, returning one
executed copy to me.

 

 

THE WALT DISNEY COMPANY

 

 

 

 

 

/s/ Alan N. Braverman

 

By: Alan N. Braverman

 

Senior Executive Vice President,

 

General Counsel and Secretary

 

 

 

 

 

AGREED AND ACEPTED:

 

 

 

 

 

/s/ Robert A. Iger

 

Robert A. Iger

 

 

 

 

 

Dated: March 4, 2019

 

 

--------------------------------------------------------------------------------